DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The action is in response to the Applicant’s application filed on 03/02/2021.
Claims 1-3 are pending. 
Claim 1 is independent. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation, “determining a motor mode in order to find out the motor mode” is not clear and confusing.  It recites determining the motor mode, and then says in order to find out the motor mode.  The limitation contradicts itself.  For examination purposes the limitation will be interpreted as determining the motor being driven.  Claim 1 also goes on to recite “wherein 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geyer et al. (US 2020/0350847) in view of Fengxiang Wang et al. ("An experimental assessment of finite-state Predictive Torque Control for electrical drives by considering different online-optimization methods," Control Eng. Pract., vol. 31, pp. 1-8, 2014) in view of M. Habibullah et al. ("A Simplified Finite-State Predictive Direct Torque Control for Induction Motor Drive," IEEE Trans. Ind. Electron., vol. 63, no. 6, pp 3964-3975, 2016).

Re claim 1, Geyer teaches (Figures 1-2) a method of reducing estimation vectors (stator and rotor flux vectors, para 85) in a model predictive control (para 2) of alternating current motors (14), comprising the following steps:
 	determining at which one of predefined sectors (para 85 discloses orthogonal coordinates) a resultant of stator currents (                
                    
                        
                            I
                        
                        
                            S
                        
                    
                
            ) is present in order to enable a process load in a cost function (cost function, QP, abstract, para 199) to be reduced (abstract; para 85-89; the pulse pattern is optimized by time-shifting instants to reduce the cost function),
determining a motor mode in order to find out the motor mode, wherein requirements of a motor driver correspond to the motor mode during determining a sector location (para 139),
but fails to explicitly teach reducing seven estimation vectors, wherein seven estimation vectors comprise six active estimation vector and one zero estimation vector, to four estimation vectors, wherein the four estimation vectors comprise three active estimation vectors and one zero estimation vector, and
calculating the cost function depending on sector data and motor mode data determined,
or reducing the seven estimation vectors, wherein seven estimation vectors comprise six active estimation vector and one zero estimation vector, to five estimation vectors, wherein the five estimation vectors comprise four active estimation vectors and one zero estimation vector, and calculating the cost function only by taking a rotational direction of a motor into consideration without using the step of determining the motor mode.
Wang teaches (Figures 1-3) reducing seven estimation vectors, wherein seven estimation vectors comprise six active estimation vector and one zero estimation vector (section 3.3.1 to 3.3.2; teaches 7 vectors with 6 active vectors and 1 zero vector), to four estimation vectors (section 3.3.1 to 3.3.2), wherein the four estimation vectors comprise three active estimation vectors and one zero estimation vector (section 3.3.1 to 3.3.2 teaches reducing to 4 vectors with 3 active vectors and 1 zero vector), and
calculating the cost function depending on sector data and motor mode data determined (section 3.3.1 to 3.3.2; calculates the cost function and reduces it).
Before the effective filing date of the claimed invention, it would have been obvious to one with
(see Wang, section 3.3.1 to 3.3.2).
Geyer in view of Wang does not explicitly teach or suggest or reducing the seven estimation vectors, wherein seven estimation vectors comprise six active estimation vector and one zero estimation vector, to five estimation vectors, wherein the five estimation vectors comprise four active estimation vectors and one zero estimation vector, and calculating the cost function only by taking a rotational direction of a motor into consideration without using the step of determining the motor mode.
Habibullah teaches (Figures 1-4) or reducing the seven estimation vectors, wherein seven estimation vectors comprise six active estimation vector and one zero estimation vector (section 4, part A), to five estimation vectors (section 4, part A-B), wherein the five estimation vectors comprise four active estimation vectors and one zero estimation vector (section 4, Fig. 3, tables 2 and 3), and calculating the cost function only by taking a rotational direction of a motor into consideration without using the step of determining the motor mode (section 4, part A-D).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify that taught by Geyer with that taught by Wang further with that taught by Habibullah to reduce computational burden and provide a more efficient circuit (see Habibullah, section 4).

Re claim 2, Geyer in view of Wang in view of Habibullah teaches the method according to claim 1, wherein a sector definition is carried out by shifting sector boundaries 30° forward with a division of a plane a-B into sectors (see Habibullah, section 4, part A).

Re claim 3, Geyer in view of Wang in view of Habibullah teaches the method according to claim 1, wherein a selection of zero estimation vectors is performed by not switching on or off switches of
(see Habibullah, section 4, part and section 5).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R BROWN whose telephone number is (571)270-0396. The examiner can normally be reached Monday-Friday, 6:30am-3pm; Every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.